Citation Nr: 1203426	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-22 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right arm disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Daughter


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 6, 1961, to January 17, 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2007.  In September 2011,  the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for a right arm condition was denied on the basis that it had pre-existed service, and was not aggravated therein.  No right arm condition was noted at entrance, however.  In view of the absence of any abnormalities on the entrance examination, the Veteran is presumed to have been in sound condition at entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Therefore, the burden is on VA to rebut the presumption of soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  There is no indication that the RO applied the presumption of soundness in its adjudication of the appeal.  The RO must apply the appropriate burden of proof in any subsequent adjudication.

Moreover, the Veteran must be afforded an examination to determine whether he has a disability manifested by main and weakness in the right arm of service onset or aggravation.  The RO must ensure that the examiner employs the appropriate standard of certainty in the opinion, i.e., whether the condition was undebatably or unequivocally present prior to service, and, if so, undebatably or unequivocally did not increase in severity in service.  If the examiner does not find clear and unmistakable evidence of pre-existence, the examiner must address whether it is at least as likely as not that a current condition was of service onset.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any chronic disability of the right arm, or manifested by pain and/or numbness in the right arm.  The entire claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  An examination, including a detailed history, and any indicated studies should be performed.  The examiner should provide a diagnosis for any chronic right arm disability (or other chronic disability manifested by pain and/or weakness in the right arm) currently present.  For each condition, the examiner should offer an opinion as to the following:

(a) Did such disability exist prior to service, and, if so, was it aggravated during service?  This question involves consideration of all of the following questions:
* Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the veteran had a chronic right arm disability prior to his entry into the military?  
* If so, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the disability did not increase in severity during service beyond the natural progress of the disability?

(b) Did any such disability at least as likely as not have its onset while he was on active duty, or was such otherwise due to events in service?  

For all of the above questions, the complete rationale for all opinions expressed must be provided, to include the specific information relied upon for the conclusions reached.  

2.  After completion of the above and any additional development deemed necessary, readjudicate the claim for service connection for a right arm disability.  The RO must address whether the presumption of soundness has been rebutted, which requires clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  If the claim is denied, the veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




